Title: From Alexander Hamilton to Frederick A. C. Muhlenberg, 20 January 1794
From: Hamilton, Alexander
To: Muhlenberg, Frederick A. C.



Treasury DepartmentJanuary 20th. 1794.
Sir,

I have the honor to transmit to the House of Representatives the Copy of a Letter to me from the Commissioner of the Revenue, on the Subject of a Return required by an Order of the House of March last, respecting the Revenue arising from Spirits distilled within the United States and from Stills. This Letter explains certain obstacles which still postpone a compliance with that Order, notwithstanding strenuous exertions to be prepared to fulfil it.
It is hoped that the House, sensible of the embarrassments which impede the complete Arrangement of this branch of the public Revenue, will make due Allowances for a delay, which is unavoidable, and which will be terminated as speedily as possible.
With perfect respect   I have the honor to be   Sir, Your most obedient & most humble Servant

A. HamiltonSecy. of the Treasury
The HonorableThe Speaker of the House of Representatives.

